DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 11,079,082. Although the claims at issue are not identical, they are not patentably distinct from each other as elaborated below:
Instant claim 14 recites: , A junction device for joining together adjacent housing sections of a light fixture housing assembly, comprising a plurality of coupling units, each with at least one first boundary including at least one male portion or part thereof, or at least one female portion or part thereof, wherein the male and/or female portions of each coupling unit are configured to engage corresponding female and male portions respectively in a respective plurality of the housing sections, and to enable each corresponding female portion of a first of the coupling units or the housings to receive the male portion of a second of the coupling units or the housings, wherein each of the 
Claim 1 of the Patent recites:  A coupler for coupling together adjacent housing sections of a light fixture housing assembly, comprising at least one first boundary including at least one male portion or part thereof, and at least one second boundary including at least one female portion or part thereof, the male and female portions being interoperable when the coupler is used in groups of at least two, to enable the female portion of a first of the couplers and secured in a first of the adjacent housing sections to receive the male portion of a second of the couplers secured in a second of the adjacent housing sections, wherein each of the male and female portions are configured to receive a locking latch to latch the female and male portions together, thereby to form the assembled light fixture housing.
Although the wording is different, note that “a coupler for coupling together” is equivalent to “A junction device for joining together”. “At least one” in the patent is an obvious variation of “a plurality” in the instant claim. A similar equivalence continues through both claims with the exception that the Patent requires that “the male and female portions being interoperable when the coupler is used in groups of at least two”.
This is not found in the instant claim 14, i.e. the instant claim 14 is broader and is found in its entirety in claim 1 of the Patent.
Instant claim 15 recites:, further comprising a junction body, having a first closed section and a second open section, with a cover removably attachable to the second open end section.  
This is not found in the Patent claims.
Instant claim 16 recites, wherein the female portion includes a channel portion defining a pathway to receive the male portion. 
This is identical to claim 2 of the patent except claim 2 of the patent  recites at least one male portion and at least one female (an obvious variation)
Instant claim 17 recites, wherein the channel portion is three sided.  
This is identical to claim 3 of the patent.
Instant claim 18 recites, wherein the male portion includes at least one passage therein to receive the locking structure.  
Claim 6 of the patent recites: wherein the at least one male portion includes at
least one latch passage therein to receive the locking latch.
“One passage” is broader than “one latch passage”; “locking structure” is equivalent to “locking latch”.
Instant claim 19 recites wherein the locking structure is adjustably mounted on the female portion and moveable relative to and engageable with a surface adjacent the passage.  
This is identical to claim 7 of the patent except claim 7 recites “at least one female”.(an obvious variation)
Instant claim 20 recites. The light fixture housing assembly, comprising at least two housing sections configured to form an end-to-end engagement, and at least one instance of the junction as defined in claim 14.  
This is identical to claim 8 of the patent except claim 8 recites “at least two incidences of the coupler”; (junction in claim 20 = coupler); claim 20 is broader.
----------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weedon (US Patent No. 6,702,453).
Regarding Claim 21,. Weedon  discloses, at least in figures 3-4, a method of assembling (shown assembled in fig. 3) a light fixture housing assembly (16 and 18, col. 2, line 27, 64 points to them in figure 3 (no label)), comprising: - providing at least a pair of light fixture housing sections (16 and 18)  with complementary end regions (the coupler joins them in fig. 3) to form a coupling interface therebetween (see coupled fig. 3), and at least one junction device (120, col. 3, line 45); - securing each of the light fixture housing sections (16,18) with the junction device (120), by engaging an exposed male portion (134, line 51, col. 3), or part thereof, on one or more of the housing sections (fig. 3 shows the male part on the left housing) and the junction device (120), with a receptive female portion (132, line 51, col. 3), or part thereof, on a corresponding one or more of the housing sections (the right one in fig. 3) and the junction device (120); and - deploying the locking structure (the male portion is threaded (136, line 52, col. 3) to secure the male and female portions together (fig. 3 shows them secured together)  

Allowable Subject Matter
Claims 1-13 and 22-27 are allowed.
 The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “each of at least two of the coupling units including a first segment integrally formed with the at least one junction body” including the remaining limitations.
	Claims 2-13 are allowable, at least, because of their dependencies on claim 1.
	
Examiner Note: Applicant’s claim 1 is more complex than the structures of the Prior Art with more claimable parts and thus it was not possible to find one reference with all of the claimed parts or two or more references that could be combined with reasonable modifications to the structures disclosed. 

	Regarding Claim 22, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 22,  and specifically comprising the limitation of “A coupler for physically coupling together without electrically connecting adjacent housing sections of a light fixture housing assembly, ……, wherein the male and/or female portions of each coupling unit are interoperable with corresponding female and male portions respectively in a respective plurality of the housing sections………, wherein each of the male and female portions are3267568-336194 (AXS-SYJ2/US) configured to receive a locking structure to lock the female and male portions together, …………. ” including the remaining limitations.
	Claims 23-27 are allowable, at least, because of their dependencies on claim 22.


	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879